MEMORANDUM **
Felipe Neri Cuevas-Robledos appeals from the 57-month sentence imposed fol*545lowing his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291. We affirm the sentence and remand to correct the judgment.
Cuevas-Robledos contends that the district court did not give sufficient weight to his history and circumstances, and that the resulting sentence is unreasonable. Cuevas-Robledos also contends that his sentence is unreasonably long in light of the district court’s failure to sufficiently weigh his lost opportunity to serve his federal and state sentences concurrently due to the government’s delay in prosecuting him. The record indicates, however, that the district court specifically considered Cuevas-Robledos’ history and circumstances, his lost opportunity to serve his sentences concurrently, and other factors enumerated in 18 U.S.C. § 3553(a). The resulting sentence imposed by the district court was neither procedurally erroneous nor substantively unreasonable. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
In accordance with United States v. Rivera-Sanehez, 222 F.3d 1057, 1062 (9th Cir. 2000), we remand the case to the district court with instructions that it delete from the judgment the incorrect reference to § 1326(b)(2). See United States v. Herrera-Bianco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to delete the reference to § 1326(b)).
AFFIRMED; REMANDED with instructions to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.